Citation Nr: 0102942	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-15 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals, shell fragment wounds, left upper arm and 
shoulder, with retained foreign bodies.

3.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to May 
1971.  He was awarded a Purple Heart, among other decorations 
and awards.  His appeal comes before the Board of Veterans' 
Appeals (Board) from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The veteran submitted evidence related to his PTSD and 
tinnitus claims directly to the Board.  His representative, 
in a May 2000 informal hearing presentation, explicitly 
waived original agency review of the evidence related to the 
PTSD claim.  The Board will consider the new evidence on a de 
novo basis.  See 38 C.F.R. § 20.1304(c) (2000).

After reviewing the contentions and evidence of record, the 
Board has recharacterized the issue to reflect the veteran's 
contention that he is entitled to a rating in excess of 10 
percent for service-connected left upper arm and shoulder 
injury as stated on the title page of this decision.  The 
Board notes that the veteran did not request an increased 
evaluation for left upper arm and shoulder scars, although 
the RO interpreted the veteran's claim as a request for an 
increased evaluation for scars and adjudicated that issue.  
Rather, the veteran has consistently contended that the 
retained foreign bodies in the left upper arm and shoulder 
injury result in more disabling residuals that reflected by 
the evaluation awarded for a scar.  See Esteban v. Brown, 6 
Vet. App. 259 (1995).  It appears to the Board that the 
veteran is attempting to raise a claim for service connection 
for a muscle injury as well as a scar.  This claim is 
addressed in the REMAND appended to this decision. See 
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999) (Board 
had jurisdiction after timely a notice of disagreement was 
submitted with respect to an issue because no statement of 
the case had been issued).



FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran's PTSD is manifested by depression, 
difficulty sleeping, nightmares, and by a Global Assessment 
of Functioning (GAF) score varying from 60 to 70, but does 
not manifest more severe disability than occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.  

3.  The veteran's service-connected tinnitus does not present 
exceptional or unusual circumstances that would render the 
rating schedule inadequate.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991, as amended by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000)); 38 C.F.R. 
Part 4, including §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991, as amended by the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000)); 
38 C.F.R. Part 4, including §§ 3.321(b)(1), 4.1, 4.3, 4.7, 
4.87, Diagnostic Code 6260 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has disputed the initial 30 percent assignment 
for PTSD.  He also contends that he is entitled to an 
evaluation in excess of 10 percent for tinnitus.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).  
Regulations require that, where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In an initial rating, the rule from Francisco v. Brown, 7 
Vet. App. 55 (1994), that the present level of disability is 
of primary importance is not applicable.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Therefore, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
staged ratings.  Id. at 125.

A.  PTSD

The veteran has indicated that, among other symptoms, he has 
sleeping disturbances, depression, nightmares, social 
isolation, and intrusive thoughts regarding his military 
experiences in the Republic of Vietnam.  The Board is 
satisfied that all available relevant evidence has been 
obtained regarding the claim, and no further assistance to 
the veteran is required to comply with 38 U.S.C.A. § 5107(a).

The veteran submitted the claim for service connection 
underlying this appeal in May 1997.  The RO, in June 1998, 
assigned a 30 percent evaluation for the veteran's PTSD 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code (Code) 9411.  
That diagnostic code provides a 30 percent evaluation for 
PTSD causing occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, or recent 
events).  

A 50 percent evaluation is warranted for PTSD causing 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9411.

A 70 percent evaluation is warranted for PTSD causing 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or the inability to establish 
and maintain effective relationships.  

A 100 percent evaluation is warranted for PTSD causing total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Code 9411.

Private clinical records dated in February 1997 disclose that 
the veteran's symptoms were repressed until about 1980, when 
he began to relive a war incident that occurred during 
military service in Vietnam.  He reported that he attended 
vocational school for a few years after he returned from 
service, majoring in welding and auto body repair.  He was 
working at a compression station; he had been employed there 
for 15 years.  He reported that he liked his job because he 
worked with just one man and was not forced to be around many 
other people.  

Mental status examination showed flashbacks, intrusive 
thoughts, nightmares, and night sweats.  He said that he was 
irritable and becoming more withdrawn around others.  He did 
not like to be around crowds, and he had little sleep.  He 
had visions of Vietnam when he did sleep.  He again denied 
suicidal or homicidal ideation, but he indicated that he was 
often anxious.  He also denied having delusional feelings and 
hallucinations.  His insight and judgment were intact, and 
there were no thought disturbances, flight of ideas, or 
disassociative thought.  He was diagnosed with PTSD, and the 
examiner reported that the veteran's Global Assessment of 
Functioning (GAF) score was 60, and had been as high as 70 in 
the past.

The veteran indicated, in private clinical records dated in 
March 1997, that he had not previously sought treatment for 
PTSD, but felt that his symptoms were becoming increasingly 
severe.  He indicated that he had trouble sleeping, and had 
vivid nightmares, and flashbacks.  He had an overactive 
startle response, and he felt anxious and tense most of the 
time.  He denied suicidal and homicidal ideation.  He 
reported that he had always been gainfully employed.  He 
remained married to his spouse of 25 years, and he had two 
children who were doing well.  Mental status examination 
showed that he was alert and oriented, cooperative, neatly 
groomed, and he appeared his stated age.  He had good eye 
contact and no psychomotor agitation or retardation.  He 
appeared quite tense, but there were no overt neurologic 
deficits.  His thoughts were without loosening of 
associations, flight of ideas, perceptional disturbances, 
magical thinking, or delusions.  His cognition was intact, 
along with judgment and insight.  His mood, however, was 
depressed with a congruent affect.  The veteran was diagnosed 
with PTSD.

Private outpatient records dated from May 1997 to December 
1997 reflect that the veteran reported some benefit from 
medications, but remained depressed and continued to have 
problems sleeping.  

The report of VA examination conducted in May 1998 discloses 
that the veteran reported angry and intrusive thoughts.  He 
had flashbacks two to three times per week, and he was 
experiencing survivor guilt.  He was anxious around people, 
and he usually did not remember their names.  He denied 
abusing his family, but at times he would become angry, and 
he apparently had been known to jerk the telephone off the 
wall.  On mental status examination, he was well groomed and 
neatly dressed.  He was also cooperative, and his speech was 
coherent, fluent, and relevant.  The examiner said that the 
veteran's thoughts were organized, and there was no evidence 
of delusional ideas.  The veteran did have hypnagogic 
hallucinations, images as if he was seeing a TV screen, as he 
was going to sleep at night.  The veteran's affect was 
appropriate, mood was slightly anxious, and cognitive 
functions were grossly preserved.  The veteran said in the 
past he had suicidal ideas, but there were no current 
suicidal or homicidal ideas.  The examiner diagnosed chronic 
PTSD, and the veteran's GAF score was 60, and had been 62 in 
the previous year.

Group therapy records from December 1998 to January 2000 show 
that the veteran was exhibiting a variety of PTSD symptoms.  
The records collectively show that he often appeared 
depressed, and he slept infrequently and poorly.  His sleep 
was associated with nightmares about Vietnam.  Further, the 
veteran said he often became distracted and he was frequently 
anxious.

After weighing this medical evidence, the Board has 
determined that an evaluation in excess of 30 percent is not 
warranted by the evidence of record.  The veteran has 
indicated that he has panic attacks, but there is no evidence 
that these occur once weekly or more.  The veteran's mood is 
consistently depressed, but he has been able to continue 
working full-time.  Depression and other symptoms have not 
resulted in clinically-detectable impairment of the veteran's 
long-term or short-term memory. The veteran's speech is not 
circumstantial, circumlocutory, or stereotyped; rather, the 
evidence shows that it was coherent, fluent, and relevant.  
He did not have delusions, or dissociative thoughts, and his 
affect was appropriate in May 1998 despite the anxious mood.  
The February 1997 report shows that there was no psychomotor 
agitation or retardation.  

The Board recognizes that the veteran reports that he 
frequently feels tense and irritable, and he has flashbacks, 
intrusive thoughts, nightmares, and night sweats.  However, 
the evidence does not reflect that he has difficulty in 
understanding complex commands, and there is no evidence of 
perceptional thoughts or delusions.  In fact, his insight and 
judgment are intact, as determined by the VA examiners.  The 
veteran repeatedly denied having suicidal or homicidal 
thoughts.  Further, his thoughts are well organized, as of 
assessment in May 1998.  There is no objective showing of 
impairment of short-term or long-term memory (e.g., retention 
of only highly learned material, forgetting to complete 
tasks).

The veteran's GAF score was 60 in February 1997, according to 
the VA examination report made at that time.  According to 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th Ed. (DSM-IV), a score of 51-60 indicates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peer or coworkers).  This score is consistent 
with the symptoms objectively reported by the examiner, who 
also reported that the veteran's GAF score had previously 
been as high as 70.  The record also reflects that a GAF 
score of 60 was assigned in May 1998, and the examiner 
assigned a score of 62 for highest functioning within the 
prior year.  The DSM-IV indicates that a GAF score of 61 to 
70 shows some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  These GAF 
scores are probative that an evaluation in excess of 30 
percent is not warranted by the objective criteria as set 
forth in Code 9411.

Likewise, the veteran has maintain a marriage for more than 
25 years, and he has raised two children.  The record shows 
that he is presently employed, and he indicated that he has 
been gainfully employed at the same job for 15 years as of 
February 1997.  These facts are probative as to the degree of 
his occupational and social impairment.  Although the veteran 
may have some difficulty in establishing and maintaining 
effective work and social relationships, such that he might 
be better able to obtain a higher-paying job if he were more 
willing to interact with other people, such impairment does 
not rise to the degree as contemplated by the criteria for an 
evaluation in excess of 30 percent.  In light of the VA 
examination reports and other evidence, the Board concludes 
that an evaluation in excess of 30 percent is not warranted 
by the record.  At least one criterion for the 50 percent 
evaluation is met, since the veteran has disturbance of 
motivation and mood, with mood anxious and depressed or 
angry.  However, this evidence to support a 50 percent 
evaluation is not sufficient to consider the issue in 
equipoise, and the provisions of 38 U.S.C.A. § 5107(b) are 
not applicable to warrant a more favorable determination.  
The Board also finds that there is no variation in the 
severity of the veteran's PTSD during this initial rating 
period so as to warrant staged ratings.  See Fenderson, 
supra.  

B.  Tinnitus

The veteran has also appealed the RO's June 1998 decision to 
deny an evaluation in excess of 10 percent for tinnitus.  
Under 38 C.F.R. § 4.87, Diagnostic Code (Code) 6260, a 10 
percent evaluation, the maximum schedular assignment, is 
warranted for tinnitus, recurrent.  A note to that diagnostic 
code states that a separate evaluation for tinnitus may be 
combined with an evaluation under DCs 6100 (hearing loss), 
6200 or 6204 (certain diseases of the ear), or other 
diagnostic codes, except when tinnitus supports an evaluation 
under one of those codes.  38 C.F.R. § 4.87, Code 6260.

Because the veteran is already receiving the highest 
schedular evaluation under the applicable Code, the only 
higher evaluation available would be based on a finding that 
this case presented an exceptional or unusual disability 
picture that may be referred for extra-schedular evaluation.  
See 38 C.F.R. § 3.321(b)(1).  The veteran reported at an 
examination in August 1996 that he had developed tinnitus 
following a mortar shell explosion, and the tinnitus was 
constant since that time.  The veteran submitted a hearing 
test notification report from September 1999 showing that he 
had some hearing loss; tinnitus findings were not associated 
with the report.  Likewise, a private receipt from Hear-More 
Products in October 1999 does not reflect any relevant 
findings.

The Board concludes that this case does not present any 
exceptional or unusual circumstances that would justify 
submitting it for extra-schedular consideration.  The veteran 
has not made any complaints that are inconsistent with other 
similarly situated veterans who have tinnitus.  
Significantly, there is no evidence that the veteran's 
tinnitus is causing marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  The veteran has stated that tinnitus makes it 
difficult for him to understand face-to-face conversations 
and telephone conversations, but there were no exceptional or 
unusual claims regarding the tinnitus claim, and the 10 
percent schedular evaluation, the maximum under Code 6260, is 
adequate compensation for the veteran's tinnitus.


ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD 
is denied.

Entitlement to an evaluation in excess of 10 percent for 
tinnitus is denied.


REMAND

The veteran has indicated that he has pain in his left upper 
extremity, associated with retained foreign bodies residual 
to gunshot wounds.  He contends that the 10 percent 
evaluation presently assigned for his scars does not 
adequately reflect the severity of his symptoms.  As noted in 
the Introduction, above, the Board interprets the veteran's 
contentions regarding left upper extremity pain and retained 
foreign bodies as a claim that he has residuals other than 
scars, such as muscle injury residuals.  

In this regard, the Board notes that a veteran may be rated 
separately for different manifestations of the same injury, 
where "none of the symptomatology for any one of [the] 
conditions is duplicative of or overlapping with the 
symptomatology of the other two conditions," and that such 
combined ratings do not constitute pyramiding prohibited by 
38 C.F.R. § 4.14.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  As such, after obtaining the results of the VA 
medical examination, the RO should consider whether all 
applicable symptomatology of the residuals of a GSW to the 
left upper arm and shoulder are appropriately rated, to 
specifically include whether any scars, muscle damage, nerve 
injuries, and musculoskeletal disabilities merit separate 
disability ratings.  In that regard, it is noted that 
additional disability may also, under certain circumstances, 
be awarded for limitation of motion due to pain, weakened 
movement, excess fatigability, or incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further factual development, 
including identification of the muscle group(s) affected, if 
any, is required.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his left 
upper arm and shoulder injury.  After 
securing any necessary authorization from 
the veteran, the RO should attempt to 
obtain copies of those treatment records 
identified by the veteran which have not 
been previously secured.

2.  The veteran should be afforded VA 
medical examination of his left upper arm 
and shoulder to determine the nature and 
severity of the service- connected 
residuals of a gunshot wound.  The 
veteran's claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should be requested to 
separately identify, to the extent 
medically feasible, all symptoms caused 
or by the service-connected disorders.  
The examiner should also be requested to 
specifically note whether there are any 
signs of instability, muscle wasting, 
atrophy, weakness, or length discrepancy 
that is attributable to the service-
connected gunshot wounds and/or retained 
foreign bodies.  It is especially 
important that the examiner comment in 
detail as to whether the veteran has any 
residual other than a tender and painful 
scar, to include whether there is muscle 
damage, nerve injury, or other 
musculoskeletal disability.

3.  After completion of the above, the RO 
should readjudicate the veteran's claim 
for an evaluation in excess of 10 percent 
for residuals of a gunshot wound of the 
left upper arm and shoulder, with 
consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO on remand.  The readjudication of 
the claim must be within the analytical 
framework provided in DeLuca, supra, and 
Esteban, supra. 

4.  If the determination of the claim 
remains unfavorable to the veteran, he 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and given an appropriate 
opportunity to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals



 



